Case: 3:19-cr-00012-GFVT-MAS Doc #: 57 Filed: 04/27/20 Page: 1 of 5 - Page ID#: 334




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT


  UNITED STATES OF AMERICA,                         )
                                                    )
        Plaintiff,                                  )           Case No. 3:19-cr-00012-GFVT
                                                    )
  V.                                                )
                                                    )
  CHASSE CLARK,                                     )                   OPINION
                                                    )
        Defendant.                                  )
                                                    )


                                       ***    ***       ***   ***

        In any criminal case, “[t]he district court’s responsibility at sentencing is ‘to “impose a

 sentence sufficient, but not greater than necessary, to comply with the purpose set forth’ in the

 § 3553(a)(2) factors.” United States v. Penson, 526 F.3d 331, 336 (6th Cir. 2008) (citing United

 States v. Buchanan, 449 F.3d 751, 734 (6th Cir. 2006)). Sentencing courts and the United States

 Sentencing Commission have this in common. In creating the Commission, Congress included

 as one of its purposes “establish[ing] sentencing policies and practices for the Federal criminal

 justice system that assure the meeting of the purposes of sentencing as set forth in section

 3553(a)(2) of title 18, United States Code[.]” 28 U.S.C. § 991(b)(1)(A). Whereas the

 Commission “has the capacity courts lack to ‘base its determinations on empirical data and

 national experience,’” a sentencing judge enjoys “greater familiarity with . . . the individual case

 and the individual defendant before him than the Commission[.]” Kimbrough v. United States,

 552 U.S. 85, 109 (2007)(internal citations omitted). Thus, “the sentencing statutes envision both

 the sentencing judge and the Commission as carrying out the same basic § 3553(a) objectives,
Case: 3:19-cr-00012-GFVT-MAS Doc #: 57 Filed: 04/27/20 Page: 2 of 5 - Page ID#: 335




 the one, at retail, the other at wholesale.” Rita v. United States, 551 U.S. 338, 348 (2007).

        Although the sentencing court’s primary concern is to impose a sentence that advances

 the overarching goals outlined in § 3553(a), it must begin with the Guidelines. United States v.

 Booker, 543 U.S. 220, 264 (2005) (“[D]istrict courts, while not bound to apply the Guidelines,

 must consult those Guidelines and take them into account when sentencing.”). Proper Guideline

 calculation is so important “that a calculation error will usually require resentencing.” United

 States v. Rodriguez, 630 F.3d 39, 41 (1st Cir. 2010); see also United States v. Penaloza, 648 Fed.

 App’x 508, 512 (6th Cir. 2016). But post-Booker, the Guidelines are a jumping-off point.

 United States v. Rosales-Miranda, 755 F.3d 1253 (10th Cir. 2014). In applying the § 3553(a)

 factors with respect to a particular defendant, a district court may consider whether “the

 Guidelines sentence itself fails properly to reflect § 3553(a) considerations[.]” Rita, 551 U.S. at

 351; Kimbrough v. United States, 552 U.S. 85, 101–102 (2007).

        This was made clear in United States v. Kimbrough. 552 U.S. 85 (2007). There, the

 Supreme Court reversed the Fourth Circuit’s holding that a sentence “outside the guidelines

 range is per se unreasonable when it is based on disagreement with the sentencing disparity for

 crack and powder cocaine offenses.” Id. at 93 (quoting United States v. Kimbrough, 174 Fed.

 App’x 798, 799 (4th Cir. 2006)). In so doing, the Court in Kimbrough held that a district judge

 must consider the Guidelines range, but “[t]he judge may determine, however, that, in the

 particular case, a within-Guidelines sentence is ‘greater than necessary’ to serve the objectives of

 sentencing.” Id. at 91 (quoting 18 U.S.C. § 3553(a)). Therefore, “the judge may consider the

 disparity between the Guidelines’ treatment of crack and powder cocaine offenses.” Id.

        At the time Kimbrough was decided, the Guidelines recommended a 100:1 ratio for

 sentencing that treated every gram of crack cocaine as the equivalent of 100 grams of powder



                                                  2
Case: 3:19-cr-00012-GFVT-MAS Doc #: 57 Filed: 04/27/20 Page: 3 of 5 - Page ID#: 336




 cocaine. This ratio was adopted by the Commission from Congress’s Anti-Drug Abuse Act of

 1986 (1986 Act). Id. at 97. The Supreme Court based its holding in part on the fact that “[The

 crack cocaine] Guidelines do not exemplify the Commission’s exercise of its characteristic

 institutional role.” Id. at 109. That is because “[i]n formulating Guidelines ranges for crack

 cocaine offenses . . . the Commission looked to the mandatory minimum sentences set in the

 1986 Act, and did not take account of ‘empirical data and national experience.’” Id. Defendant

 Chasse Clark makes a similar argument about the Guidelines ratio that applies to

 tetrahydrocannabinol versus marijuana offenses.

        Mr. Clark came before the Court for sentencing on February 12, 2020. [R. 47.] He

 pleaded guilty to Count One of the Indictment, Conspiracy to Distribute 100 Kilograms or More

 of Marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846. [R. 31.] At sentencing, Mr. Clark

 was held responsible for 500 kilograms of regular marijuana and 13,000 vape “pens” containing

 .5 grams of tetrahydrocannabinol, or THC, each. [R. 38 at 5.] Section 2D1.1 of the United

 States Sentencing Guidelines provides that 1 gram of THC oil is converted to 167 grams of

 regular marijuana for sentencing purposes. So, Mr. Clark was ultimately held responsible for

 500 kilograms of actual regular marijuana and 13,000 pens which, when converted, are

 equivalent to 1085.5 kilograms of marijuana.

        The day of sentencing, counsel for Mr. Clark argued against the application of such a

 steep conversion ratio with respect to the THC pens. “Respectfully,” says the sentencing

 memorandum, “there does not appear to be any rational basis whatsoever for this 1:167

 conversion ratio.” [R. 38 at 5.] The undersigned’s own legal research as well as that undertaken

 by other district court judges indicate Mr. Clark is right: there is no empirical basis for the

 conversion ratio provided in the guidelines. See United States v. Hossain, 2016 U.S. Dist.



                                                   3
Case: 3:19-cr-00012-GFVT-MAS Doc #: 57 Filed: 04/27/20 Page: 4 of 5 - Page ID#: 337




 LEXIS 558, *15 (S.D. Fl. January 5, 2016) (“After my own research and a phone call to the

 Sentencing Commission, I still could find no basis for this ratio. It appears to have been

 included in the first set of Guidelines in 1987, with no published explanation.”). Mr. Clark

 argued the seemingly arbitrary nature of the 1:167 conversion ratio, coupled with the fact that

 “[marijuana] is a substance which a number of states have either completely legalized or

 decriminalized, with the trend being towards more states legalizing or decriminalize marijuana,”

 warranted a variance downward on his sentence. [See R. 38.] Although Mr. Clark’s guideline

 range was 108 to 135 months imprisonment, the undersigned sentenced Mr. Clark to just 84

 months.

        Whether marijuana should or should not be legalized or decriminalized is irrelevant.

 Distribution of marijuana is a federal crime and Mr. Clark’s conduct is criminal. However, Mr.

 Clark’s argument regarding the conversion ratio is not an unfamiliar one. It calls to mind the

 Supreme Court’s reasoning in Kimbrough which, by logical extension, applies here as well. As

 with crack and powder cocaine, THC oil and regular marijuana are “two forms of the same

 drug.” Kimbrough, 552 U.S. at 95. The active ingredient—THC—is the same. But like crack

 and powder cocaine, there are differences. The THC oil, like that present in the “pens” Mr.

 Clark was trafficking, is a “highly concentrated form of marijuana,” and “the effects upon the

 user may be more psychologically and physically intense than plant marijuana use.” U.S. Drug

 Enf’t Admin., The Facts About Marijuana Concentrates, https://www.justthinktwice.gov/facts-

 about-marijuana-concentrates. According to the DEA, marijuana concentrates “contain

 extraordinarily high THC levels ranging from 40 to 80 percent THC amounts.” Id. This is up to

 four times stronger than “high grade or top shelf marijuana, which normally measures around 20

 percent THC levels.” Id.



                                                  4
Case: 3:19-cr-00012-GFVT-MAS Doc #: 57 Filed: 04/27/20 Page: 5 of 5 - Page ID#: 338




        Clearly there is justification for some disparate treatment between marijuana concentrates

 like those at issue here, and regular marijuana. To be clear, the Court does not suggest a new or

 different ratio for calculation of the Guidelines. But in light of the Supreme Court’s holding in

 Kimbrough, coupled with the lack of any discernible empirical or experiential basis for the 1:167

 ratio, and considering the nature and circumstances of the offense and Mr. Clark’s history and

 characteristics, the Court finds that the properly calculated Guidelines range in this case is

 greater than necessary to comply with the purposes of § 3553(a)(2).

        This the 27th day of April, 2020.




                                                   5
